Citation Nr: 1624613	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has recharacterized the issue on appeal as one involving psychiatric disability, rather than just PTSD, as the record shows that the Veteran has been diagnosed with a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the process of reviewing the Veteran's treatment records that are available as part of the Veteran's electronic record, the Board has noted that a record in July 2013 reflects several entries that indicate that the Veteran had anxiety that was severe with nightmares and insomnia, and that he was being followed by VA psychiatry.  The Board's review of the available records does not, on their face, reflect that they are from a VA psychiatry clinic, thus clearly implying that there are potentially relevant VA treatment records that are not currently of record.  Because VA records are deemed to be constructively of record, the Board has no choice but to remand this case so that any outstanding VA psychiatric treatment records can be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that in finding that the Veteran's symptoms did not meet, in part, the criteria for a diagnosis of PTSD, the April 2013 VA examiner relied on the fact that the Veteran did not meet the criteria for persistent re-experiencing of the traumatic event, persistent avoidance of the stimuli associated with the trauma and numbing of general responsiveness, or persistent symptoms of increased arousal, and the reference to VA psychiatric records documenting treatment for the Veteran's complaints of severe anxiety with nightmares and insomnia would appear to contradict that conclusion.  Moreover, the Veteran testified in his recent Board hearing in April 2016 that he began having flashbacks of the Vietnam War following the murder of his son in September 2011.  Consequently, after making an effort to obtain any missing VA psychiatric records, regardless of whether additional records are obtained, the Board finds that the Veteran should be scheduled for another VA examination by another appropriate examiner to determine whether he has PTSD or another psychiatric disorder that is related to his active military service.

Finally, the Board would point out that insofar as this matter was certified to the Board in November 2014, the Board finds that the DSM-V criteria are applicable to this claim and not the DSM-IV criteria that were used by the April 2013 VA examiner.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Sug. 4, 2014) (Applicability Sate) (updating 38 C.F.R. § 4.125 to reference DSM-V.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any and all of the Veteran's psychiatric records in the possession of the Guayama VA Psychiatric Clinic or other VA facility and have those records downloaded into the Veteran's electronic record.

2.  Regardless of whether additional records are received pursuant to item number 1, above, the Veteran should be afforded a new VA examination by an examiner other than the April 2013 VA examiner to determine the nature and etiology of any current psychiatric disorder.  The entire claims file, to include the physical claims file and the electronic claims folders, should be made available to, and reviewed by, the designated examiner.  

The examiner should examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-V.  

(a)  If PTSD is diagnosed, the examiner should specify any stressor(s) that provide the basis of the diagnosis, and should otherwise specifically opine as to whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b)  If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service.

A thorough explanation for any opinion offered must be provided.  

3.  The AOJ should then re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.


Thereafter, the case should be returned to the Board, if appropriate. No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


